Citation Nr: 0945118	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-23 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
September 1973.  He also had service with the United States 
Army Reserves beginning in 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In addition to denying the Veteran's 
claim for service connection for bilateral shoulder injuries 
in this decision, the RO also denied the Veteran's claim for 
service connection for bilateral hearing loss.  The Veteran 
appealed both issues.  Subsequently, in May 2008, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating effective January 31, 2006.  
As this represents a full grant of the benefits sought with 
respect to the service connection issue, this matter is no 
longer on appeal.  With that said, the Veteran's 
representative contended that a compensable evaluation is 
warranted for the bilateral hearing loss in an October 2009 
Informal Hearing Presentation.  This matter is referred to 
the RO for appropriate action.  

In March 2008, the Veteran testified before a Hearing Officer 
at the RO.  A transcript of that hearing has been 
incorporated into the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

The Veteran's service treatment records for his period of 
active duty service, from December 1963 to September 1973, 
show that he was seen in April 1966 for right shoulder pain 
that began after pulling on a rope the previous day.  These 
records also show that he was treated in November 1967 for 
traumatic bursitis and contusion of the right shoulder.  In 
addition, the Veteran complained of right shoulder pain in 
January 1968.  He had a normal clinical evaluation of the 
upper extremities at his separation examination in September 
1973.  

Records show the Veteran was involved in a rear-end motor 
vehicle collision on June 3, 1987, and had immediate 
complaints of neck and right shoulder pain.  Medical records 
show that the cervical strain resolved in July 1987, but 
right shoulder problems persisted and the Veteran underwent 
right shoulder surgeries in 1989, 1991 and 2002.  

Regarding the left shoulder, the Veteran testified in March 
2008 that his left shoulder disability is due to overuse by 
having to overcompensate for his right shoulder problems.  
Private medical records show that the Veteran was treated for 
complaints of left shoulder pain in 1996 with a reported 
onset date of 1983 from an injury.  This evidence further 
shows that the Veteran underwent arthroscopy of the left 
shoulder with a decompression Mumford procedure in 1997.  

The initial matter to be determined in this case is whether 
the Veteran was on "active service" at the time of the June 
3, 1987, motor vehicle accident. 

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id.  Thus, service connection may be 
granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

The Veteran's service personnel records show that his service 
as a reservist with the United States Army Reserves included 
the period of injury on June 3, 1987.  However, the records 
do not show the status of the Veteran's service at the time 
of the June 3, 1987, injury, i.e., whether he was on either 
active duty for training or inactive duty for training.  The 
Veteran testified at the RO hearing in March 2008 that he was 
in the Militech Program of Title 10 and that one has to be in 
the Reserves to keep this job.  He acknowledged that he did 
the same jobs as an active duty person and had to serve 
Reserve duty during that time.  

Subsequent to the issuance of the last supplemental statement 
of the case in May 2008, the Veteran submitted Army Reserve 
information regarding dual status of military technicians who 
are recognized as both a Federal civilian employee as well as 
a member of the Selected Reserve.  Incidentally, these 
records also show that the Veteran's injury was accepted by 
the Employment Standards Administration, Office of Workers' 
Compensation Programs, as coming under the Federal Employees' 
Compensation Act (FECA).  

In light of the uncertainty of the Veteran's Reserve status 
on June 3, 1987, and the fact that the information submitted 
in May 2008 was not accompanied by a written waiver of review 
by the RO, this case must be remanded in compliance with due 
process requirements, see 38 U.S.C.A. § 20.1304(c), as well 
as for further evidentiary development.  

In terms of evidentiary development, the United States Court 
of Appeals for Veterans Claims (Court) found in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim).  See also 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

Thus, in light of the evidence in this case showing inservice 
treatment in the late 1960s for right shoulder bursitis, 
medical evidence of present right shoulder problems, and an 
October 2002 report from Dr. Kahn who noted that the 
Veteran's right shoulder pain "has been an ongoing thing, 
back in the 1970s he had an open what sounds like a Mumford 
Procedure and decompression back then and now he had just a 
chronic pain", the Veteran must be afforded a VA 
examination.  McLendon, supra.   

In the event that the evidence shows that the Veteran was not 
on "active service" at the time of the June 1987 
postservice right shoulder injury, it must still be 
determined whether the Veteran's present right shoulder 
disability is in any way related to his inservice treatment 
for right shoulder bursitis while on active duty in the late 
1960s, despite the intervening injury in June 1987.  
Moreover, in the event that the Veteran has a service-
connected right shoulder disability, it must be determined 
whether he has a left shoulder disability that is proximately 
related to or the result of his right shoulder disability.  
See 38 C.F.R. § 3.310.  

Lastly, the Veteran should be allowed to supplement the 
record and submit any further information and evidence 
regarding outstanding treatment for the right and left 
shoulders.

Accordingly, the case is REMANDED for the following action:

1.  Verify the status of the Veteran's 
Reserve service on June 3, 1987; that is, 
determine whether he was serving on 
either a period of ACDUTRA or INACDUTRA.

2.  Ask the Veteran to identify any 
relevant medical records, private or VA, 
regarding treatment for his right and 
left shoulders that have not already been 
obtained.  The RO should obtain copies of 
pertinent records from all identified 
treatment sources, following the 
procedures set forth in 38 C.F.R. § 3.159 
and associate them with the Veteran's 
claims file.  If any identified records 
cannot be obtained, this fact should be 
documented in the claims file.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and likely etiology of his 
claimed right and left shoulder 
disabilities.  The claims folder must be 
provided to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  
Current right and left shoulder diagnoses 
should be identified and the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent degree of probability or greater) 
that any current right and left shoulder 
diagnoses are related to service.  The 
examiner should be specifically informed 
whether or not the Veteran was on 
"active service" (ACDUTRA or INACDUTRA) 
on June 3, 1987.  If he was not on 
"active service," the examiner must 
determine whether it is at least as 
likely as not (50 percent degree of 
probability or greater) that any present 
right shoulder disability is in any way 
related to his nearly 10 year period of 
active duty.  If it is determined that 
the Veteran has a right shoulder 
disability related to service, a medical 
opinion should be rendered as to whether 
the Veteran has a left shoulder 
disability that is proximately related to 
or the result of his right shoulder 
disability.

4.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for right and left shoulder 
disabilities.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

